FILED
                             NOT FOR PUBLICATION                            JAN 16 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


PORNCHA SUVANASARN,                              No. 05-76675

               Petitioner,                       Agency No. A022-450-982

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 15, 2013**

Before:        SILVERMAN, BEA, and NGUYEN, Circuit Judges.

       Porncha Suvanasarn, a native and citizen of Thailand, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo questions of law, Ramirez-Villalpando v. Holder, 645 F.3d

1035, 1038 (9th Cir. 2011), and we deny the petition for review.

      The agency correctly determined that Suvanasarn’s conviction for grand

theft under California Penal Code § 487(a) constitutes an aggravated felony theft

offense because the record of conviction establishes that Suvanasarn pled guilty to

grand theft of personal property. See id. at 1040-41 (using an abstract of judgment

in combination with the charging document to establish that a conviction was for a

removable offense).

      Suvanasarn’s contention that his conviction cannot constitute an aggravated

felony theft offense because he may have been convicted as an aider and abettor is

foreclosed by Gonzales v. Duenas-Alvarez, 549 U.S. 183, 185 (2007) (a theft

offense under 8 U.S.C. § 1101(a)(43)(G) for which an alien may be removed

includes the crime of aiding and abetting a theft offense).

      PETITION FOR REVIEW DENIED.




                                          2                                   05-76675